Citation Nr: 0632861	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from July 1987 to June 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in September 2005; the transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100- 
5103A, 5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA requires that VA assist in obtaining relevant 
records when such records have been identified.  See 
38 U.S.C.A. §  5103A.  When the record contains sufficient 
evidence to identify and locate the necessary evidence, the 
VA is required to assist the claimant by requesting the 
evidence directly from the source.  38 C.F.R. § 3.159(c)(1).

During his September 2005 Travel Board hearing, the veteran 
stated that he had been treated at the Baylor Hospital in 
Dallas, Texas for his back problems in January 2003 and 
thereafter.  However, the claims file does not contain the 
medical records from the Baylor Hospital nor does it show 
that the records were requested.  He also testified that 
Brian Holmes, M.D., prescribed bed rest for his back 
disability.  Dr. Holmes' records are not in the claims file.  
The Board is of the opinion that these medical records should 
be obtained in accordance with the directives of the VCAA, 
prior to appellate consideration of the veteran's claim.  
Further examination would also be useful.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all 
medical records from the Baylor 
Hospital in Dallas, Texas, regarding 
the veteran's treatment for a back 
disorder, to particularly include 
treatment records dated in January 
2003.  The RO should also obtain 
medical records pertaining to the 
veteran from Brian Holmes, M.D., 
Irving, Texas, from 2002 to the 
present.

2.  The AMC/RO should schedule the 
veteran for appropriate examination to 
determine the level of orthopedic and 
neurological disability resulting from 
his service-connected lumbar spine 
disorder.  All indicated studies should 
be accomplished.  Range of motion 
studies should be accomplished, and any 
neurological deficits should be 
described.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for lumbar disc 
disease.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



